MEMORANDUM **
In these consolidated appeals, Walter Roy Young appeals his jury-trial conviction and 18-month sentence for being a felon in possession of a firearm and ammunition, in *698violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2), and the revocation of probation and 12-month sentence imposed thereupon. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Young’s counsel has filed a brief stating that there are no grounds for relief, along with a motion to withdraw as counsel of record. We have provided Young the opportunity to file a pro se supplemental brief. No pro se supplemental brief or answering brief has been filed.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable grounds for relief on direct appeal. Counsel’s motion to withdraw is GRANTED.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.